                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    DARRY LEWIS                                                  CIVIL ACTION

    VERSUS                                                         NO. 17-17392

    NEREUS SHIPPING ET AL.                                     SECTION “R” (5)



                             ORDER AND REASONS

          Before the Court is plaintiff’s motion in limine to exclude portions of

defendants’ liability experts’ opinions and testimony. 1 Because the plaintiff

has not shown good cause for the motion’s untimeliness under Federal Rule

of Civil Procedure 16(b), the Court denies the motion.


     I.      BACKGROUND

          This case arises out of a workplace accident.2 Plaintiff Darry Lewis was

transferring diesel fuel to the M/V LACONIC, a vessel owned and operated

by defendants, when he was hit on the head by a hard hat thrown by a crew

member of the M/V LACONIC.3                Plaintiff sued to recover for injuries

sustained as a result of the incident. 4




1         R. Doc. 58.
2         R. Doc. 14-1 at 2 ¶ 4.
3         Id.
4         Id. at 4 ¶ 8.
      Defendants have hired engineering and biomechanical experts to give

opinions on the force with which the hard hat could have hit Lewis given the

distance it fell, and the tissue damage that such a force would typically

cause.5 Plaintiff now seeks to exclude portions of the liability experts’ reports

and prevent testimony by these experts on whether the force of the hard hat

could have caused plaintiff’s claimed injuries. 6

      The Scheduling Order in this case provides, “[m]otions in limine

regarding the admissibility of expert testimony shall be filed and served in

sufficient time to permit hearing thereon no later than October 24, 2018.”7

Plaintiff filed his motion on November 9, 2018, over four weeks late,8 and

only three weeks before trial. 9 Plaintiff admits that his motion is untimely,

but he argues that good cause exists for the Court to modify its deadline for

filing motions in limine.10




5     R. Doc. 58-2 at 1.
6     R. Doc. 58 at 1.
7     R. Doc. 35 at 1.
8     See R. Doc. 58.
9     R. Doc. 35 at 4.
10    R. Doc. 58-1 at 3.
                                       2
     II.     DISCUSSION

           Rule 16(b) provides that “[a] schedule may be modified only for good

cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The “good

cause standard requires the party seeking relief to show that the deadlines

cannot reasonably be met despite the diligence of the party needing the

extension.” S&W Enters., LLC v. S. Trust Bank of Ala., NA, 315 F.3d 533,

535 (5th Cir. 2003) (internal citations omitted). District courts have “broad

discretion to preserve the integrity and purpose” of scheduling orders.

Geiserman v. MacDonald, 893 F.2d 787, 790 (5th Cir. 1990) (quoting

Hodges v. United States, 597 F.2d 1014, 1018 (5th Cir. 1979)). Courts

specifically consider “(1) the explanation for the failure [to timely submit the

motion]; (2) the importance of the [motion]; (3) potential prejudice in

allowing the [motion]; and (4) the availability of a continuance to cure such

prejudice.”11 Id. at 791.




11     Plaintiff suggests that the Court apply factors that the Supreme Court
considered in Pioneer Inv. Servs. Co. v. Brunswick Associates Ltd.
Partnership, 507 U.S. 380, 395 (1993). There, the Court evaluated whether
a late motion is the product of “excusable neglect” under Federal Rule of Civil
Procedure 6. But that is not the correct inquiry here. Evidence and motions
submitted after a scheduling order deadline are evaluated under Rule 16(b),
not Rule 6. See Martikean v. U.S., No. 11-1774, 2014 WL 4631620, at *3
(N.D. Tex. Sept. 16, 2014) (“Rule 16(b)(4), and not Rule 6(b), governs a
party’s request to modify a scheduling order.”); Top Line Restaurants, Inc.
v. Aksan United Fortune, Inc., No. 15-2605, 2016 WL 728718, at *1 n.1 (N.D.
                                       3
      Lewis has failed to show good cause for his untimely motion. His

explanation for his failure to submit the motion earlier is that:

      As with most cases, this matter has become more active as trial
      approached. Such activity included fully considering all opinions of
      experts as well as their qualifications. 12
Waiting until trial looms to engage in activities scheduled earlier is not an

excuse for an untimely motion. This factor weighs against good cause.

      The second factor—importance of the motion—also weighs against a

finding of good cause. Plaintiff’s motion itself cites authority that would

support the admission of these experts’ testimony on the hard hat’s probable

effect on the human body based on its force.13 Further, plaintiff can use

cross-examination to point out the experts’ lack of medical training to

support his argument that they are unqualified to reach conclusions about

what caused plaintiffs’ injury. Given that significant portions of the report

are likely admissible under plaintiff’s own authority, and that the remaining

issues can be dealt with on cross-examination, the Court need not extend its

deadline due to the motion’s importance.




Tex. Feb. 24, 2016) (“Plaintiffs’ reliance on Rule 6 in their objections [to a
late motion] is misplaced.”).
12    R. Doc. 58-1 at 4.
13    Id. at 8 (quoting an opinion explaining that a bio-mechanical engineer
may testify to “the forces generated by accidents and the probable effects of
such forces on the human body”).
                                       4
      Finally,   consideration   of   plaintiffs’   motion   would   prejudice

defendants, and a continuance is not available to cure the prejudice. This

case is only slightly more than two weeks away from trial, with the

Thanksgiving holiday falling in the middle of those two weeks. Defendants

will be prejudiced if they must take time away from their planned

preparations to respond to this motion on the eve of trial. A continuance is

impractical because it would involve moving the trial date, which would be

disruptive and would needlessly increase the cost of litigation. See Filgueira

v. U.S. Bank Nat. Ass’n, 734 F.3d 420, 424 (5th Cir. 2013) (holding that a

continuance could not cure prejudice when it would lead to increased

expense). Because all four factors weigh against a finding of good cause

under Rule 16(b), the Court will not entertain the untimely motion.



  III. CONCLUSION

     For the foregoing reasons, plaintiff’s motion in limine to exclude

defendants’ expert testimony is DENIED.



       New Orleans, Louisiana, this _____
                                     19th day of November, 2018.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE

                                      5
